Citation Nr: 1641327	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to February 1983 and from November 1990 to February 1991.  He also served on active duty for training from July 1987 to November 1987 and had additional service as a member of the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2015.  A transcript of that hearing is of record. 

When this issue was before the Board in December 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In the December 2015 remand, the Board ordered further development to determine whether the Veteran's current bilateral foot disorders are etiologically related to service and whether pes planus was aggravated by service.  As discussed below, the Board finds the April 2016 VA opinion inadequate for adjudicative purposes.   

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Pursuant to the December 2015 remand, the Veteran underwent a VA examination in April 2016.  The Veteran reported foot pain began in 1982 with swelling in the great toes and indicated that he was put on light duty in active service and had bilateral bunion surgery while with the National Guard.  He indicated that he was excused from physical duty in 1990 due to foot pain and an improperly seated right toe implant.  He reported current physical therapy for bilateral great toe joint pain, injections for heel pain, and no pain in the arches.  The examiner diagnosed bilateral hallux valgus, bilateral plantar fasciitis, bilateral hallux valgus status post August 1990 bunionectomy with implants, and right foot hallux rigidus and determined that there was no foot arthritis present.  

With respect to pes planus, the examiner opined that it did not permanently increase in severity during the Veteran's service due to no documented findings of symptomatic pes planus during service, in prior podiatry examinations, or at the current examination.  The examiner found no documentation of symptomatic findings associated with pes planus, noting one January 1983 complaint of foot pain treated with foot pads and no current clinical findings consistent with pes planus upon examination.  

With regard to bilateral great toe joint pain, the examiner opined that it was less likely than not that bilateral great toe joint pain was related to service because there was no documented complaints of bunion pain identified other than post-surgical pain that was associated with an ill-seated implant in the right foot.  The examiner further opined that right heel pain was less likely as not related to bunions or bunion surgery because he could not find complaints of foot pain in service other than those document in a January 1983 STR.  The examiner noted a history of bilateral surgical correction of bunion deformities with implants and documented post-operative care, to include complaints of persistent pain, release from physical training, and discharge in February 1991.  The examiner explained that the feet were normal in appearance with decreased range of motion in the right foot with hallux range of motion, 2011 radiographic findings revealed post-surgical changes, and VA treatment records documented complaints of right heel pain rather than great toe joint pain.

The Board finds that the April 2016 VA medical opinion that the Veteran's bilateral great toe pain was not related to service is inadequately supported because the author failed to consider the Veteran's lay statements regarding his symptomatology and all relevant STRs.  See 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner failed to comment on the October 1987 STR noting that the Veteran was treated with insoles after complaints of pain in the joints of the big toes for one month when finding no complaints of foot pain in service other than a January 1983 STR.  The examiner also did not address a July 2010 VA treatment record indicating the Veteran had pulling sensations of the big toe joints and right foot pain or a December 2015 VA treatment record reporting big toe pain at the metatarsophalangeal joint with flexion and extension when finding that VA treatment records only discussed right heel pain.  Additionally, the examiner noted post-surgical bunionectomies but did not address whether the Veteran's active service from November 1990 to February 1991 permanently worsened his bilateral foot disability beyond its natural progression that accounted for STRs placing the Veteran on temporary profiles for ingrown toenails and bunionectomies, to include a March 1991 examination that indicated bunions were not completely healed following surgery and the Veteran did not have full range of motion.  Moreover, the examiner did not provide opinions on every foot disorder present during the period of the claim, to include the March 2009 VA examination report diagnosis of hallux valgus status post bunionectomy and hallux rigidus and a December 2015 VA treatment record finding metatarsal osteoarthritis.  

In order to substantially comply with a December 2015 Board remand, an additional VA opinion must address whether the Veteran has a bilateral foot disability that is related to active service and clarify whether residuals of an August 1990 bilateral bunionectomy permanently increased in severity during active service with sufficient supporting rationale consistent with all evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records from April 2016 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
 
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA medical records from April 2016 to the present.

2. Then, the Veteran should be afforded a VA examination by a podiatrist to determine the nature and etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each foot disorder that has been present during the period of the claim.  

With respect to any residuals of an August 1990 bilateral bunionectomy present during the period of the claim, the examiner should state an opinion as to whether the disorder permanently increased in severity during the Veteran's active service or active duty for training and, if so, whether the service increase was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the disorder did not permanently increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder permanently increased in severity as a result of active service or active duty for training.

With respect to any other foot disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service or active duty for training.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claim for service connection for a bilateral foot disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




